


117 HR 1103 IH: Consumer Access to Broadband for Local Economies and Competition Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1103
IN THE HOUSE OF REPRESENTATIVES

February 18, 2021
Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Communications Act of 1934 to prohibit franchising authorities from requiring approval for the sale of cable systems, and for other purposes.


1.Short titleThis Act may be cited as the Consumer Access to Broadband for Local Economies and Competition Act or the CABLE Competition Act.  2.Sales of cable systems (a)In generalSection 627 of the Communications Act of 1934 (47 U.S.C. 547) is amended to read: 

627.Conditions of sale or transfer
(a)Value of cable system upon sale or transfer
(1)After denial of franchise renewalIf a renewal of a franchise held by a cable operator is denied and the franchising authority acquires ownership of the cable system or effects a transfer of ownership of the system to another person, any such acquisition or transfer shall be at fair market value, determined on the basis of the cable system valued as a going concern but with no value allocated to the franchise itself.  (2)After revocation of franchise for causeIf a franchise held by a cable operator is revoked for cause and the franchising authority acquires ownership of the cable system or effects a transfer of ownership of the system to another person, any such acquisition or transfer shall be at fair market value. 
(b)Limitations on authority of franchising authority with respect to transfer of franchise
(1)In generalA franchising authority may not— (A)preclude a cable operator from transferring a franchise to a person to which such franchise was not initially granted; or
(B)require a cable operator to which a franchise is initially granted to receive approval from the franchising authority for the transfer of such franchise to a person who to which such franchise was not initially granted. (2)NotificationIn the case of the transfer of a franchise to a person to which such franchise was not originally granted, a franchising authority may require a cable operator to which a franchise was initially granted to, not later than 15 days after a transfer of a franchise, notify the franchising authority in writing of such transfer.
(3)Transfer definedIn this subsection, the term transfer means the assignment rights under a franchise through any transaction, including a merger, sale, assignment, restructuring, or transfer of control of a cable operator or a cable system.. (b)Effective dateThis section, and the amendments made by subsection (a), shall take effect 6 months after the date of the enactment of this Act.
(c)ApplicationThis section, and the amendment made by subsection (a), shall apply to a franchise granted— (1)on or after the effective date established by subsection (b); or
(2)before such date, if such franchise (including any renewal term thereof) is in effect on such date.   